DETAILED ACTION
EXAMINER’S AMENDMENT
1.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given via E-Mail from Jeremy G. Mereness (Reg. No. 63,422) on 06/07/2022.
The application has been amended as follows:

Please replace claim 1 with:
1.	(currently amended) A method for enrolling a user with a service, comprising the following steps:
determining, by an authentication module that executes on a server, a convention for calculating a response from a challenge by random selection of a plurality of basic algorithmic blocks from a set of basic algorithmic blocks stored on the server;
transmitting, by the authentication module, the determined convention under a textual form to a user terminal for presentation to the user; and
registering, by the authentication module, the determined convention by storing the convention in a database in communication with the authentication module and further updating the database to associate the convention the user, the determined convention being under executable form to be used for authenticating the user to access the service.

claim 2		(canceled).
claim 11.	(canceled).
claim 20.	(canceled).

2. 	This Office Action is in response to amendment filed on Mar. 29, 2022. Claims 1, 3-10, 12-14, and 16-19 have been amended. Claims 2, 11, and 20 have been cancelled. Claims 21 and 22 have been added. Therefore, Claims 1, 3-10, 12-19, and 21-22 are presented for examination. Now claims 1, 3-10, 12-19, and 21-22 are pending.
	The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action.
Examiner note: Examiner contacted applicant’s representative on 06/06/22 for compact prosecution and it is reflected in interview summary, which has been led to Examiner amendment and application to be allowed. 

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
4. 	Applicant’s arguments/remarks filed on 03/29/2022 are persuasive thus, the application is in condition to be allowed. 
5.	The rejection of claims under 35 U.S.C. 112 (b) and 112 (d) in view of proper amendments into the claims are persuasive, Therefore the rejection of the claims under 35 U.S.C. 112 (b) and 112 (d) are withdrawn.
6.	The rejection of claims under 35 U.S.C. 101 Alice in view of proper amendments into the claims are persuasive, Therefore the rejection of the claims under 35 U.S.C. 101 Alice are withdrawn.
7. 	Applicant’s arguments regarding the rejection of claims under 35 U.S.C. 103 in view of applicant’s amendments to the claims have been considered and are persuasive and the 103 rejection of the claims are withdrawn. Therefore rejection of the claims under 103 are withdrawn by the examiner.

Allowable Subject Matter
8. 	Independent claims 1, 13, 17, and 18 are allowed over prior art of record. Dependent claims 3-10, 12, 14-16, 19, and 21-22 depend on the above-mentioned independent claims 1 and 13 are allowed by virtue of its dependency. 

Examiner’s Statement of Reasons for Allowance
9.	The following is an examiner’s statement of reasons for allowance: Independent claims 1, 13, 17 and 18 are allowed in view of the prior art.
The closest relevant prior art of Kaafar et al. (US 2019/0141033), discloses authenticating a user. Authentication includes presenting on a first user interface a challenge set a cognitive information elements to the user that comprises a cognitive challenge that has a reference solution based on an intersection of the challenge set of cognitive information elements and a secret set of cognitive information elements, in view of Barton et al. (US 2014/0115670), discloses authenticating a user based on a shared secret which is in the form of an enumerated pattern of fields on a frame of reference; fails to teach alone, or in combination, at the time of the invention, the claimed features and limitations. 
None of the prior art of record teaches or made obvious the feature: “a challenge by random selection of a plurality of basic algorithmic blocks from a set of basic algorithmic blocks stored on the server; transmitting, by the authentication module, the determined convention under a textual form to a user terminal for presentation to the user; and
registering, by the authentication module, the determined convention by storing the convention in a database in communication with the authentication module and further updating the database to associate the convention with a user identifier identifying the user, the determined convention being under executable form to be used for authenticating the user to access the service”, in combination with the rest of the claim 1 limitations.
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed. Therefore, claim 1 considered to be allowable. Independent claims 13, 17, and 18 recite similar limitations as claim 1 above.
Dependent claims 3-10, 12, 14-16, 19, and 21-22 depend upon the above-mentioned allowed independent claims 1 and 13 and are therefore allowed by virtue of its dependency. 
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at the time it was filed. 
Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious all the steps disclosed in the independent claims with proper motivation at or before the time it was effectively filed.

10.	Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cao et al. US 9881054 disclosing managing a query to find a set of JSON documents in a multi-schema JSON document store. A query engine receives a first query to find at least one JSON document in a plurality of sets of JSON documents stored in the JSON document store.
Gaikwad et al. 2016 IEEE International Conference on Advances in Electronics, Communication and Computer Technology (ICAECCT), "Forward Secure E-Auction with Auditing Integrity" disclosing having Forward Ring ID Signature Security alongside Auditing Integrity. Our E-Auction thought gives bonafide lack of clarity and can be exhibited as forward-secure weak.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALIL NAGHDALI whose telephone number is (571) 272-9884. The examiner can normally be reached on M-F 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, KRISTINE L KINCAID can be reached on (571) 272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.

/KHALIL NAGHDALI/            Primary Examiner, Art Unit 2437